            Case 5:20-mj-00044-DW Document 1 Filed 03/04/20 Page 1 of 35 PageID #: 1

                                  United States District Court
                                                                for the
                                                      District of South Dakota
 IN THE MATTER OF THE SEARCH OF:
                                                                          Case No.
 INFORMATION ASSOCIATED WITH THE
 FOLLOWING FACEBOOK USER: Kristy
 Smith; ESP User ID: 100004322865534
 Profile URL:
 http://www.facebook.com/people/
 Kristv-Smith/100004322865534
 THAT IS STORED AT PREMISES
 CONTROLLED BY FACEBOOK INC.


                                     APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer, request a search warrant and state under penalty of perjury that I have reason
to believe that on the following person or property (identify the person or describe the property to be searched and give its location):

SEE "ATTACHMENT A", which is attached to and incorporated in this Application and Affidavit

located in the District of       South Dakota          there is now concealed (identify the person or describe the property to be seized)-.

SEE "ATTACHMENT B", which is attached to and incorporated in this Application and Affidavit
         The basis for the search under Fed. R. Grim. P. 41(c) is (check one or more):
                 ^ evidence of a crime;
                 ^ contraband, fruits of crime, or other items illegally possessed;
                 I I property designed for use, intended for use, or used in committing a crime;
                 I I a person to be arrested or a person who is unlawfully restrained.
         The search is related to a violation of:


                         Code Section                                          Offense Description
                  18 U.S.C. §§ 2251, 2252,2252A               Production, Receipt, and Possession of Child Pornography

         The application is based on these facts:
         m Continued on the attached affidavit, which is incorporated by reference.
         □ Delayed notice of         days (give exact ending date if more than 30 days:                    ) is requested
         under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.
         □ Your applicant requests that no notice be given prior to the execution        search warrant, i.e., "no knock",
         the basis of which is set forth in the attached affidavit.             ^
         □ Your applicant requests authorization to serve the search warrant anv fime dav or right pursuant to Fed. R.
         Crim. P. 41(e)(2)(A)(ii), the basis of which is set forth in the at ac




                                                                           / Narah B. Collins, Assistant U.S. Attomey
                                                                          IJ              PrintedName and Title
Swom to before me and:          signed in my presence.
                              n submitted, attested to, and acknowledged by reliable electronic means.

Date:
                                                                                                      Judge's signature

City and state: Rapid Citv. SD                                                           Daneta Wollmann. U.S. Magistrate
                                                                                                      Printed name and title
              Case 5:20-mj-00044-DW Document 1 Filed 03/04/20 Page 2 of 35 PageID #: 2
AO 93(Rev. 11/13) Search and Seizure Warrant



                                       United States District Court
                                                                for the
                                                       District of South Dakota
                In the Matter of the Search of:
  INFORMATION ASSOCIATED WITH THE                                  )                 e-       a           ^        Ud
  FOLLOWING FACEBOOK USER: Kristy                                 ) Case No. 5''^0'hG \ - 1"
  Smith; ESP User ID: 100004322865534                             )
  Profile URL:                                                    )
  http://www.facebook.com/people/                                  \
  Kristv-Smith/100004322865534
  THAT IS STORED AT PREMISES
  CONTROLLED BY FACEBOOK INC.


                                                 SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

        An application by a federal law enforcement officer or an attorney for the government requests the search ofthe
following person or property located in the District of South Dakota (identify the person or describe the property to be searched
and give its location):


           See ATTACHMENT A, attached hereto and incorporated by reference

         I find that the affidavit, or any recorded testimony, establish probable cause to search and seize the person or
 property described above, and that such search will reveal (identify the person or describe the property to be seized):

        Evidence of a crime in violation of 18 U.S.C. §§ 2251,2252,2252A, as described in ATTACHMENT B,
attached hereto and incorporated by reference.

           I find that the affidavit, or any recorded testimony, establishes probable cause to search and seize the person or
 property.

           YOU ARE COMMANDED to execute this warrant on or before                                    t             (not to exceed 14 days)

    □ in the daytime 6:00 a.m. to 10 p.m.                      time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property
taken to the person from whom, or from whose premises, the property was taken, or leave the copy and receipt at
the place where the property was taken.

         The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an
 inventory as required by law and promptly return this warrant and inventory to Daneta Wollmann
                                                                                    (United States Magistrate Judge)


    □ Pursuant to 18 U.S.C. § 3103a(b),I find that immediate notification may have an adverse result listed in 18 U.S.C.
 § 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or
 whose property, will be searched or seized (check the appropriate box)
    □ for             days (not to exceed 30).         □ until, the facts justifying, the later specific date of                    .

    □ Ifind that good cause has been established to authorize the officer executing this warrant to not provide notice prior
 to the execution of the search warrant, i.e., "no knock".

Date and time issued:                             f:304*L.
                                                                                          Judge's signature


 City and state:          Rapid Citv. SD                                   Daneta Wollmann. U.S. Magistrate
                                                                                          Printed name and title


                                                                       CC A-USAr
        Case 5:20-mj-00044-DW Document 1 Filed 03/04/20 Page 3 of 35 PageID #: 3
 AO 93(Rev. 11/13) Search and Seizure Warrant(Page 2)



                                                            Return

Case No.:                           Date and time warrant executed:       Copy of warrant and inventory left with:

Inventory made in the presence of:

Inventory of the property taken and name of any person(s) seized:




                                                          Certification


         I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant
to the designated judge.




Date:
                                                                              Executing officer's signature



                                                                                Printed name and title
  Case 5:20-mj-00044-DW Document 1 Filed 03/04/20 Page 4 of 35 PageID #: 4


                        UNITED STATES DISTRICT COURT
                          DISTRICT OF SOUTH DAKOTA
                               WESTERN DIVISION



 IN THE MATTER OF THE SEARCH OF
 INFORMATION ASSOCIATED WITH THE
 FOLLOWING FACEBOOK USER: Kristy Smith; ESP
 User ID: 100004322865534
                                                         Filed Under Seal
 Profile URL: http://www.facebook.com/people/
 Kristv-Smith/ 100004322865534
 THAT IS STORED AT PREMISES CONTROLLED BY
 FACEBOOK INC.


                          AFFIDAVIT IN SUPPORT OF
                 AN APPLICATION FOR A SEARCH WARRANT


State of South Dakota )
                         )ss
County of Pennington     )

       I, Elliott Harding, Detective with the Rapid City Police Department and

currently assigned to the South Dakota Internet Crimes Against Children

Taskforce (ICAC), being duly sworn, states as follows:


      1.    I have been a law enforcement officer since December 1st of 2008. I


have received training at the Law Enforcement Training Academy in Pierre, SD,

training as a new police officer recruit along with various Police Training Officers

and my own experience working in the Patrol Division. I have worked as a

Detective in the Criminal Investigations Department beginning April of 2014 and

primarily focused on stolen vehicles, pursuits and other general property

crimes. During that time, I attended the Reid Technique of Interview and

Interrogations. I have worked as a Detective in the Internet Crimes Against

Children (ICAC) Task Force since August of 2015. During this time, I have

attended classes in regards to on-line ads and undercover chat investigations as
  Case 5:20-mj-00044-DW Document 1 Filed 03/04/20 Page 5 of 35 PageID #: 5


it pertains to child exploitation as well as prostitution/human trafficking. I have

also attended classes in regards to the BitTorrent Network as it pertains to the

download and sharing of child pornography files. As a Special Assistant Attorney

General with State of South Dakota my duties include investigations related to

illegal possession and distribution of images containing sexually explicit

material, and investigations dealing with illegal activities concerning the Internet

or World Wide Web.


      2.     I have investigated and assisted in the investigation of cases

involving the possession, receipt, and distribution of child pornography in

violation of federal law to include United States Statues 18 U.S.C. §§ 2251, 2252

and 2252A, involving violations of law involving child pornography. During my

law enforcement-career, I have become familiar with the modus operandi of

persons involved in the illegal production, distribution and possession of child

pornography. Based on my experience and training, I am knowledgeable of the

various means utilized by individuals who illegally produce, distribute, receive

and possess child pornography.

      3.    I have been informed that 18 U.S.C. §§ 2251, 2252 and 2252A,

prohibit the manufacture, distribution, receipt, and possession of child

pornography.

     4.    1 make this affidavit in support of an application for a search warrant

for information associated with a certain Facebook user ID that is stored at

premises owned, maintained, controlled, or operated by Facebook Inc.

("Facebook"), a social networking company headquartered in Menlo Park,
  Case 5:20-mj-00044-DW Document 1 Filed 03/04/20 Page 6 of 35 PageID #: 6


California.   The information to be .searched is described in the following

paragraphs and in Attachments A and B.

     5. This affidavit is made in support of an application for a search warrant

under 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and 2703(c)(1)(A) to require Facebook

to disclose to the government records and other information in its possession,

pertaining to the subscriber or customer associated with the user IDs.

    6.     Based on my training and experience and the facts as set forth in this

affidavit, there is probable cause to believe that evidence of violations of 18

U.S.C. § 2252 and 2252A, are present in the following Facebook account (also

referred to as SUBJECT ACCOUNT):

Kristy Smith;

ESP User ID: 100004322865534

Profile URL: http:/ /www.facebook.com /people/

Kristv-Smith/100004322865534

There is also probable cause to search the information described in Attachment

A for evidence, contraband, or fruits of these crimes, as further described in

Attachment B.

                                  DEFINITIONS


      7.        Based on my training and experience, I use the following

technical terms to convey the following meanings:

      a.   Chat as used herein, refers to any kind of text communication over

the Internet that is transmitted in real-time from sender to receiver.        Chat

messages are generally short in order to enable other participants to respond
                                                    \



quickly and in a format that resembles an oral conversation.          This feature
  Case 5:20-mj-00044-DW Document 1 Filed 03/04/20 Page 7 of 35 PageID #: 7


distinguishes chatting from other text-based online communications such as

Internet forums and email.



      b.   Child Erotica:   as used herein, means materials or items that are

sexually arousing to persons having a sexual interest in minors but that are not

necessarily, in and of themselves, obscene or that do not necessarily depict

minors in sexually explicit poses or positions.


      c.   Child pornography: as defined in 18 U.S.C. § 2256(8), is any visual

depiction of sexually explicit conduct where (a) the production of the visual

depiction involved the use of a minor engaged in sexually explicit conduct, (b)

the visual depiction is a digital image, computer image, or computer-generated

image that is, or is indistinguishable from, that of a minor engaged in sexually

explicit conduct, or (c) the visual depiction has been created, adapted, or

modified to appear that an identifiable minor is engaged in sexually explicit

conduct.



      d. Cloud-based storage service: as used herein, refers to a publically

accessible, online storage provider that collectors of child pornography can use

to store and trade child pornography in larger volumes. Users of such a service

can share links and associated passwords to their stored files with other traders

of child pornography in order to grant access to their collections. Such services

allow individuals to easily access these files through a wide,variety of electronic

devices such as desktop and laptop computers, mobile phones, and tablets,

anywhere and at any time. An individual with the password to file stored on a
  Case 5:20-mj-00044-DW Document 1 Filed 03/04/20 Page 8 of 35 PageID #: 8


cloud-based service does not need to be a user of the service to access the file.

Access is free and readily available to anyone who has an internet connection.


      e.   Computer: The term "computer"' means "an electronic, magnetic,

optical, electrochemical, or other high speed data processing device performing

logical or storage functions, and includes any data storage facility or

communications facility directly related to or operating in conjunction with such

device." See 18 U.S.C. §§ 2256(6) and 1030(e)(1). As used herein, a computer

includes a cell phone, smart phone, tablet, and other similar devices capable of

accessing the Internet.


      f.   Computer Hardware: The term "computer hardware" means all

equipment that can receive, capture, collect, analyze, create, display, convert,

store, conceal, or transmit electronic, magnetic, or similar computer impulses or

data. Computer hardware includes any data-processing devices (including, but

not limited to, central processing units, internal and peripheral storage devices

such as fixed disks, external hard drives, floppy disk drives and diskettes, and

other memory storage devices such as video gaming systems, electronic music

playing devices, and mobile phones); peripheral input/output devices (including,

but not limited to, keyboards, printers, video display monitors, modems,routers,

scanners and related communications devices such as cables and connections),

as well as any devices, mechanisms, or parts that can be used to restrict access

to computer hardware (including, but not limited to, physical keys and locks).


      g.   Computer-related documentation: as used herein, consists of written,

recorded, printed, or electronically stored material which explains or illustrates
  Case 5:20-mj-00044-DW Document 1 Filed 03/04/20 Page 9 of 35 PageID #: 9


how to configure or use computer hardware, computer software, or other

related items.



      h.   Computer Passwords and Data Security Devices: The term

"computer passwords and data security devices" means information or items

designed to restrict access to or hide computer software, documentation, or

data. Data security devices may consist of hardware, software, or other

programming code. A password (a string of alpha-numeric characters) usually

operates a sort of digital key to "unlock" particular data security devices. Data

security hardware may include encryption devices, chips, and circuit boards.

Data security software of digital code may include programming code that

creates "test" keys or "hot" keys, which perform certain pre-set security

functions when touched. Data security software or code may also encrypt,

compress, hide, or "booby-trap" protected data to make it inaccessible or

unusable, as well as reverse the progress to restore it.


      i.   Computer-Related Documentation: The term "computer-related

documentation" means written, recorded, printed, or electronically stored

material which explains or illustrates how to configure or use computer

hardware, computer software, or other related items.


      j.   Computer Software: The term "computer software" means digital

information which can be interpreted by a computer and any of its related

components to direct the way they work. Computer software is stored in

electronic, magnetic, or other digital form. It commonly includes programs to

run operating systems, applications, and utilities.
 Case 5:20-mj-00044-DW Document 1 Filed 03/04/20 Page 10 of 35 PageID #: 10


      k.   Electronic Communication Service ("ESP"): as defined in 18 U.S.C. §

2510(15), is a provider of any service that gives to users thereof the ability to

send or, receive wire or electronic communications. For example,"telephone

companies and electronic mail companies" generally act as providers of

electronic comniunication services. See S. Rep. No. 99-541 (1986), reprinted in

1986 U.S.C.C.A.N. 3555, 3568.


      1.   Electronic Storage Device: includes but is not limited to external and

internal hard drives, thumb drives, flash drives, SD cards, gaming devices with

storage capability, storage discs (CDs and DVDs), cameras, cellular phones,

smart phones and phones with photo-taking and/or internet access

capabilities, and any "cloud" storage by any provider.


      m.    Fife jy-an^erProtoco?("FTP"): as used herein, is a standard network

protocol used to transfer computer files from one host to another over a

computer network, such as the Internet. FTP is built on client-server

architecture and uses separate control and data connections between the client

and the server.



      n. Internet: The "Internet" is a global network of computers and other

electronic devices that communicate with each other. Due to the structure of

the Internet, connections between devices on the Internet often cross state and

international borders, even when the devices communicating with each other

are in the same state.



      o.   Internet Connection: The term "Internet connection" means a

connection required for access to the Internet. The connection would generally
 Case 5:20-mj-00044-DW Document 1 Filed 03/04/20 Page 11 of 35 PageID #: 11


be provided by cable, DSL (Digital Subscriber Line), wireless devices, or

satellite systems.


        p.   Minor: The term "minor'' means any person under the age of

eighteen years. See 18 U.S.C. § 2256(1).


        q.   Records, documents, and materials: as used herein, include all

information recorded in any form, visual or aural, and by any means, whether

in handmade, photographic^ mechanical, electrical, electronic, or magnetic

form.



        r.   Remote Computing Service ("RCS"): as defined in 18 U.S.C. § 2711(2),

is the provision to the public of computer storage or processing services by

means of an electronic communications system.


        s.   Short Message Service ("SMS''^): as used herein, is a service used to

send text messages to mobile phones. SMS is also often referred to as texting,

sending text messages or text messaging. The service allows for short text

messages to be sent from one cell phone to another cell phone or from the Web

to another cell phone. The term "computer," as defined in 18 U.S.C. §

1030(e)(1), means an electronic, magnetic, optical, electrochemical, or other

high speed data processing device performing logical, arithmetic, or storage

functions, and includes any data storage facility or communications facility

directly related to or operating in conjunction with such device.


        t.   Storage Medium: The term "storage medium" refers to any physical

object upon which computer data cam be recorded. Examples include hard
 Case 5:20-mj-00044-DW Document 1 Filed 03/04/20 Page 12 of 35 PageID #: 12


disks, RAM,floppy disks, flash memory, CD-ROMs, and other magnetic or

optical media.


      u.   Visual Depictions: "Visual depictions" include undeveloped film and

videotape, and data stored on computer disk or by electronic means, which is

capable of conversion into a visual image. See 18 U.S.C. § 2256(5).


      V.   Wireless Network: The term "wireless network" means a system of

wireless communications in which signals are sent and received via

electromagnetic waves such as radio waves. Each person wanting to connect

to a wireless network needs a computer, which has a wireless network card

that operates on the same frequency. Many wired networks base the security

of the network on physical access control, trusting all the users on the local

network. However, if wireless access points are connected to the network,

anyone in projdmity to the network can connect to it. A wireless access point is

equipment that connects to the modem and broadcasts a signal. It is possible

for an unknown user who has a computer with a wireless access card to access
                                                                 j



an unencrypted wireless network. Once connected to that network, the user

can access any resources available on that network to include other computers

or sh-ared Internet connections.



                              PROBABLE CAUSE


      6.    On January 7, 2020,1 received CyberTips 60983628 and 61155796

from the National Center for Missing and Exploited Children (NCMEC). The

reporting parties were Facebook and Yahoo respectively. The CyberTips were
 Case 5:20-mj-00044-DW Document 1 Filed 03/04/20 Page 13 of 35 PageID #: 13


copied    to   compact disc under     this   case   report   number     and   stored

in ICAC evidence. Below is a brief summary of the information.



CYBERTIP 60983628


         7. This cybertip contained the following information;
          • Reporting ESP: Facebook
          • Incident Information
                 o Incident Type: Child Pornography (possession, manufacture,
                     and distribution)
                 o   IncidentTime: 12-10-2019 04:58:17 UTC
          • Suspect
                 o   Name: Karl Koster
                o    Mobile Phone: +16058582472 (Verified)
                o    Date of Birth: 09-18-1981 Approximate Age: 38
                o    Email Address: kosterkarl@yahoo.com (Verified)
                o    Screen/User Name: karl.koster.75 ESP User ID:
                     100002462616167
                o    Profile URL: http://www.facebook.com/karl.koster.75
                o    IP Address: 2600:1014:b06f:c42c:1938:d518:bd08:214f
                     (Login)
                o    11-30-2019 03:30:16 UTC
                o IP Address: 67.158.42.135 (Other)
               o 12-10-2019 03:57:24 UTC
          • Additional Information: Estimated location on December 11,
            2019 UTC: Deadwood, South Dakota, US (Not Verified)
            Email: kosterkarl@yahoo.com (Verified)
          • This report contains a recent, believed-to-be non-mobile IP address
            under event type Other.
          • Additional Information Submitted by the Reporting ESP
               o This report contains additional information about the
                  recipient of the reported content:
               o Recipient(s):
                     ■ First Name: Knsty
                        ■   Last Name: Smith
                        ■   Email: kosterkristyl@gmail.com (Verified)
                        ■   Age: 28
                        ■   DOB: 1991-09-18
                        ■   Gender: Female
                        ■   Profile Url: http://www.facebook.com/people/Kristv-
                            Smith/100004322865534(SUBJECT ACCOUNT)
                        ■   Account ID: 100004322865534
                        ■   IP Address: 67.158.42.135
                        ■   IP Capture Date: December 10, 2019 at 05:23:38 UTC
 Case 5:20-mj-00044-DW Document 1 Filed 03/04/20 Page 14 of 35 PageID #: 14


           • uploaded File Information
               o Number of uploaded files: 2
                  o   Filename:
                      73bffa4tjhs8c8cc79222830_426638568004705_2097147065
                      082576896_n jpg
                  o   MD5: 60f74a6fc39786d984dea0e5e5e9687b
                   o SubraittallD: 0791 Ie343617de923cb5df9c03abcd36
           •   Did Reporting ESP view entire contents of uploaded file? Yes
           •   Did Reporting ESP view the EXIF of uploaded file? (Information Not
               Provided by Company)
           •   Were entire contents of uploaded file publicly available?
               (Information Not Provided by Company) "
           •   Sent in product: Messenger
           •   File's unique ESP Identifier: 426638564671372
           • Uploaded December 10, 2019 at 04:58:17 UTC
           • Type: IP Address
           •   Value: 67.158.42.135
           • Event: Upload
           • Date/Time; 12-10-2019 04:58:17 UTC
           e Uploaded File Information
                  o   Filename:
                      83v5mpsdzkkc008s67763403_2359381157487282_5293448
                      283518140416_n.jpg
                  o -MD5: 441a332150492341245bec02d7f87990
                  o   SubmittallD: b44535ee82a31bf407749fl5fclf6a57
                  o Did Reporting ESP view entire contents of uploaded file? Yes
                  o Did Reporting ESP view the EXIF of uploaded file?
                    (Information Not Provided by Company)
                  o Were entire contents of uploaded file publicly available?
                    (Information Not Provided by Company)
                  o Additional Information; This is the profile picture for the
                      account 10000246261616


PHOTO OBSERVATIONS FOR CYBERTIP 60983628


      8.       I observed 73bffa4tjhs8c8cc79222830_42663856800

4705_ 2097147065082576896_n.jpg. The photo showed a girl approximately 9-

11 years of age with blond hair. The girl was wearing a red long sleeved shirt,

white shoes, gray socks, white and gray undershirt and no pants. The girl's nude

vagina was exposed. The girl's hands and torso were tied with white rope which

was suspended above her. The girl appeared to be in a storage room of some
 Case 5:20-mj-00044-DW Document 1 Filed 03/04/20 Page 15 of 35 PageID #: 15


type. One box in the storage area appeared to have JAAR-MARKT written on

it. In the top left corner, I could see manfredo.fotoplenka.ru, written on the

photo.

      9.      1       observed 83v5mpsdzkkc008s67763403_2359381157487282_

5293448283518140416_n.jpg. The photo showed a dark colored pickup truck

parked outside. Detective Jeremy Stauffacher informed me he had seen the

same picture on a cell phone he examined belonging to Karl Koster (9/18/81)

during a prior investigation, described below.

CYBERTIP 61155796


         10. Information contained in this cybertip is as follows:
          • Reporting Electronic Service Provider (ESP): Yahoo! Inc
           • Incident Information
                  o Incident Type: Child Pornography (possession, manufacture,
                    and distribution)
                      IncidentTime: 12-13-2019 15:00:12 UTC
                      Description of Incident Time: This is the date/time when
                      Oath submitted the CyberTip to NCMEC.
                  o Suspect
                         ■   Name: Karl Koster
                             Phone: 1 6054841348
                             Email Address: kosterkarl@yahoo.com
                             ESP User ID: 4YJ5HLBMKTYVGXEJTRCKNZ7RFE-
                             yahoo
                             Additional Information: Alternate Email:
                             kosterkristv l@gmail.com
           • Additional Information Submitted by the Reporting ESP
                  o   Platform: Files were transmitted over Yahoo Mail.
                  Offense date: 2019/12/12 - 16:34:15
                  Recently used IP: 67.158.42.135/2019/12/12 - 16:34:15
           • Uploaded File Information (image one of four)
               o Number of uploaded files: 4
                  o Filename: image.5-1.png
                  o   MD5: 730alel965d393284be5306ea3569d5e
                      Submittal ID: b3e585d883348c0bbl7c5a0530863da8
                      Original Filename Associated with File:
                      1576063223763765906286.jpg ■
                      Did Reporting ESP view entire contents of uploaded file? Yes
                      Did Reporting ESP view the EXIF of uploaded file?
Case 5:20-mj-00044-DW Document 1 Filed 03/04/20 Page 16 of 35 PageID #: 16


                (Information Not Provided by Company)
              • Were entire contents of uploaded file publicly available?
                (Information Not Provided by Company)
                Additional Information: message ID for this upload:
                AC89A2FQBoMnXfDRMgro-JyHKg8
             o Additional Information: Upload Date/Time: 2019-12-11
                 11:21:22
           Uploaded File Information (image two of four)
             o Filename: image.6-l,png
             o   MD5: 730alel965d393284be5306ea3569d5e
                 Submittal ID: 00280c22ec583b5d87967041024596a3
                Original Filename Associated with.File:
                1576063223763765906286.jpg ^
                Did Reporting ESP view entire contents of uploaded file? Yes
                Did Reporting ESP view the EXIF of uploaded file?
                (Information Not Provided by Company)
                Were entire contents of uploaded file publicly available?
                (Information Not Provided by Company)
                Additional Information: message ID for this upload:
                ACBVwotDy68WXfDRKwa6qOWHokM
            ■ o Additional Information: Upload Date/Time: 2019-12-11
                 11:21:14
          Uploaded File Information (image 3 of 4)
            o Filename: image.7-l.png
             o   MD5: 0a6dea3ce4a274b5b7af3f0fe0722fb2
                 Submittal ID: 30d80463f59e21424ebcb313dcb00d48
             o Original Filename Associated with File:
               15760626929362053990695.jpg
               Did Reporting ESP view entire contents of uploaded file? Yes
                 Did Reporting ESP view the EXIF of uploaded file?
                 (Information Not Provided by Company)
               Were entire contents of uploaded file publicly available?
               (Information Not Provided by Company)
               Additional Information: message ID for this upload:
               ALqcJkB9r5iUXfDPHQ5T-KrSlRo
             o Additional Information: Upload Date/Time: 2019-12-11
                 11:12:29
          Uploaded File Information (image 4 of 4)
             o Filename: image.8-l.png
             o   MD5: 0a6dea3ce4a274b5b7af3f0fe0722fb2
                 Submittal ID: 4f7a4elb8b9eec91fl9f39243602bc66
                 Original Filename Associated with File:
                 15760626929362053990695.jpg
                 Did Reporting ESP view entire contents of uploaded file? Yes
                 Did Reporting ESP view the EXIF of uploaded file?
                 (Information Not Provided by Company)
                 Were entire contents of uploaded file publicly available?
 Case 5:20-mj-00044-DW Document 1 Filed 03/04/20 Page 17 of 35 PageID #: 17


                   (Information Not Provided by Company)
                   Additional Information: message ID for this upload:
                   AGXgs0soGloUXfDPFg2I2HVK-8o
                 o Additional Information: Upload Date/Time: 2019-12-11
                   11:12:22


PHOTO OBSERVATIONS FOR CYBERTIP 61155796


      11.    I    observed image.5-l.png and image.6-l.png.       Both    images

appeared to be duplicates of each other. The picture showed a girl approximately

5-8 years of age with shoulder length dark hair. The girl wore only silver colored

sandals. I could the girls nude breast area and nude vagina. The girl was

standing in a wooded area. The girl was holding a pair of white underwear with

an unknown design. The top left of the picture showed the icon of what appeared

to be a nude female of unknown age with the text "ONLlNE-LOLlTA.com" written

underneath the icon.

      12.   1    observed image.7-1.png and image.8-1.png.        Both    images

appeared to be duplicates of each other.          The picture showed a girl

approximately 5-8 years of age with shoulder length dark hair. The girl was

kneeling on a bed with,a brown zebra stripe pattern. The girl was smiling at the

camera. 1 could see the girl's nude breast area 'and nude vagina. In the

background, I could see a red stuffed animal which appeared to be a bird. Other

stuffed animals could be seen behind the girl, but 1 could not determine what

they were. The headboard of the bed was tan in color.

IDENTIFYING KARL KOSTER


      13.   Local police records showed a Karl Koster (9/18/81) living at .314

Summit St. #70, Belle Fourche, SD. Local records showed Karl's phone number

as 605-858-2472 as of 11/18/19. It should be noted the name, date of birth
 Case 5:20-mj-00044-DW Document 1 Filed 03/04/20 Page 18 of 35 PageID #: 18


and phone number in local records matched those listed in the suspect

infonhation under CyberTip 60983628.

      14.    Local records also showed Karl to have the phone number 605-484-

1384 as of 1/16/19. This phone number is veiy similar to the phone number of

the suspect provided in CyberTip 61155796 which is 605-484-1348.

      15.    CyberTip 60983628        described     Karl Koster sending,      child

pornography to Kristy Smith via Facebook Messenger. The CyberTip noted

Kristy's email address as kosterkristyl@gmail.com and Kristy's date of birth as

9/18/91. It should be noted Kristy's date of birth is the same as Karl's, but 10

years younger. Detective Stauffacher informed me he had observed pictures of

Karl wearing what appeared to be woman's underwear, in a prior investigation

described in paragraph 17. I believe Kristy Smith is Karl Koster.          Persons

engaging in child pornography crimes often send themselves the illicit images

utilizing multiple accounts, particularly if he believes his identity is obscured in

an account that does not link to his legal name.

      16.   Koster was previously convicted in Pennington County, South

Dakota,'for Make/Sale/Posses Child pornography and was sentenced on

January 3, 2005 to 5 years' imprisonment on three counts to be served

consecutively. He paroled in December, 2010. And has remained on parole

since that date.


      17.   In October, 2019, South Dakota State Parole Agent GP Carmichael

brought a phone to ICAC and asked that it be forensically examined. Agent

Carmichael indicated the phone belonged to a parolee, Karl Koster. Carmichael

indicated that Koster was on parole for a previous conviction for state child
    Case 5:20-mj-00044-DW Document 1 Filed 03/04/20 Page 19 of 35 PageID #: 19


pornography charges. Det. Jeremy Stauffacher conducted an examination in

CR: 19-108287. Though he did not find child pornography, he did locate images
of young girls and concerning Google searches like, "girls in panties," as well as

the identifying images described above in paragraph 15.

        18.   On February 11, 2020,Parole Officer Jennifer Leighty contacted Det.

Stauffacher about examining additional devices. She told him that she was

conducting a parole search at the time on Karl Koster and that Koster had been

placed in jail on a parole hold. Stauffacher informed Leighty of the ICAC

investigation into Koster related to the above-described cybertips and that ICAC

was planning to conduct a search on Koster's residence in the near future.

Leighty seized twenty-one items of evidence (the SUBJECT DEVICES) pursuant

to her parole search and turned them over to ICAC. The items remain in ICAC

custody awaiting this search warrant.

        19.   I reviewed Koster's parole agreement, which he signed on 11/18/10

and 12/1/10.       In that agreement, Koster agreed that he and all of his

possessions were subject to warrantless searches upon reasonable suspicion by

the parole agent or other law enforcement. In the agreement, he was also

prohibited from possessing internet capable devices without prior approval of
I




parole and sex offender treatment provider. Of the devices seized by parole on

February 11, 2020, multiple were internet capable.

                           INFORMATION ON FACEBOOK


        20.   Facebook owns and operates a free-access social networking website

of the same name that can be accessed at http:/ /www.facebook.com. Facebook

allows individuals to specifically communicate with another person through a
 Case 5:20-mj-00044-DW Document 1 Filed 03/04/20 Page 20 of 35 PageID #: 20


Facebook application called "Messenger." In my training and experience, people
who engage in online criminal activity often also utilize Facebook to meet victims

and other offenders and to chat. Even if Facebook was not utilized in the chat

at issue, there is probable cause to believe there will be evidence regarding the

unlawful receipt, distribution and possession of child pornography within the

target Facebook account.

       21. Facebook owns and operates a free-access social networking website

of the same name that can be accessed at http://www.facebook.com. Facebook

allows its users to establish accounts with Facebook, and users can then use

their accounts to share written news, photographs, videos, and other information

with other Facebook users, and sometimes with the general public.

       22. Facebook asks users to provide basic contact and personal

identifying information to Facebook, either during the registration process or

thereafter. This information may include the user's full name, birth date, gender,

contact e-mail addresses, Facebook passwords, Facebook security questions and

answers (for password retrieval), physical address (including city, state, and zip

code), telephone numbers, screen names, websites, and other personal

identifiers. Facebook also assigns a user identification number to each account.

      23.   Facebook users may join one or more groups or networks to connect

and interact with other users who are members of the same group or network.

Facebook assigns a group identification number to each group. A Facebook user

can also connect directly with individual Facebook users by sending each user a

"Friend Request." If the recipient of a "Friend Request" accepts the request, then

the two users will become "Friends" for purposes of Facebook and can exchange
 Case 5:20-mj-00044-DW Document 1 Filed 03/04/20 Page 21 of 35 PageID #: 21


communications or view information about each other. Each Facebook user's

account includes a list of that user's "Friends" and a "News Feed," which

highlights information about the user's "Friends," such as profile changes,

upcoming events, and birthdays.

      24.   Facebook users can select different levels of privacy for the

communications and information associated with their Facebook accounts. By

adjusting these privacy settings, a Facebook user can make information

available only to himself or herself, to particular Facebook users, or to anyone

with access to the Internet, including people who are not Facebook users. A

Facebook user can also create "lists" of Facebook friends to facilitate the

application of these privacy settings. Facebook accounts also include other

account settings that users can adjust to control, for example, the types of

notifications they receive from Facebook.

      25.   Facebook users can create profiles that include photographs, lists

of personal interests, and other information. Facebook users can also post

"status" updates about their whereabouts and actions, as well as links to videos,

photographs, articles, and other items available elsewhere on the Internet.

Facebook users can also post information about upcoming "events," such as

social occasions, by listing the event's time, location, host, and guest list. In

addition, Facebook users can "check in" to particular locations or add their

geographic locations to their Facebook posts, thereby revealing their geographic

locations at particular dates and times. A particular user's profile page also

includes a "Wall," which is a space where the user and his or her "Friends" can
 Case 5:20-mj-00044-DW Document 1 Filed 03/04/20 Page 22 of 35 PageID #: 22


post messages, attachments, and links that will typically be visible to anyone

who can view the user's profile.

      26.    Facebook allows users to upload photos and videos, which may

include any metadata such as location that the user transmitted when s/he
uploaded the photo or video. It also provides users the ability to "tag" (i.e., label)
other Facebook users in a photo or video. When a user is tagged in a photo or

video, he or she receives a notification of the tag and a link to see the photo or

video. For Facebook's purposes, the photos and videos associated with a user's

account will include all photos and videos uploaded by that user that have not

been deleted, as well as all photos and videos uploaded by any user that have

that user tagged in them.

      27.    Facebook users can exchange private messages on Facebook with

other users. These messages, which are similar to e-mail messages, are sent to

the recipient's "Inbox" on Facebook, which also stores copies of messages sent

by the recipient, as well as other information. Facebook users can also post

comments on the Facebook profiles of other users or on their own profiles; such

comments are typically associated with a specific posting or item on the profile.

In addition, Facebook has a Chat feature that allows users to send and receive

instant messages through Facebook. These chat communications are stored in

the chat history for the account. Facebook also has a Video Calling feature, and

although Facebook does not record the calls themselves, it does keep records of

the date of each call.
 Case 5:20-mj-00044-DW Document 1 Filed 03/04/20 Page 23 of 35 PageID #: 23


      28.    If a Facebook user does not want to interact with another user on

Facebook, the first user can "block" the second user from seeing his or her

account.


      29.    Facebook has a "like" feature that allows users to give positive

feedback or connect to particular pages. Facebook users can "like" Facebook

posts or updates, as well as webpages or content on third party {ie., non-

Facebook) websites.     Facebook users can also become "fans" of particular

Facebook pages.

      30.    Facebook has a search function that enables its users to search

Facebook for ke5rwords, usernames, or pages, among other things.               Each

Facebook account has an activity log, which is a list of the user's posts and other

Facebook activities from*the inception of the account to the present. The activity

log includes stories and photos that the user has been tagged in, as well as

connections made through the account, such as "liking" a Facebook page or

adding someone as a friend. The activity log is visible to the user but people who

visit the user's Facebook page cannot viewed it.

      31.   Facebook Notes is a blogging feature available to Facebook users,

and it enables users to write and post notes or personal web logs ("blogs"), or to

import their blogs from other services, such as Xanga, LiveJournal, and Blogger.

      32.   The Facebook Gifts feature allows users to send virtual "gifts" to

their friends that appear as icons on the recipient's profile page. Gifts cost money

to purchase, and a personalized message can be attached to each gift. Facebook

users can also send each other "pokes," which are free and simply result in a

notification to the recipient that he or she has been "poked" by the sender.
 Case 5:20-mj-00044-DW Document 1 Filed 03/04/20 Page 24 of 35 PageID #: 24


      33.    Facebook also has a Marketplace feature, which allows users to post

free classified ads. Users can post items for sale, housing,jobs, and other items

on the Marketplace.

      34.   In addition to the applications described above, Facebook also

provides its users with access to thousands of other applications ("apps") on the

Facebook platform.     When a Facebook user accesses or uses one of.these

applications, an update about that the user's access or use of that application

may         appear         on        the        user's         profile       page.

Facebook uses the term "Neoprint" to describe an expanded view of a given user

profile. The "Neoprint" for a given user can include the following information

from the user's profile: profile contact information; News Feed information;

status updates; links to videos, photographs, articles, and other items; Notes;

Wall postings; friend lists, including the friends' Facebook user identification

numbers; groups and networks of which the user is a member, including the

groups' Facebook group identification numbers; future and past event postings;

rejected "Friend" requests; comments; gifts; pokes; tags; and information about

the user's access"and use of Facebook applications.

      35.   Facebook also retains Internet Protocol ("IP") logs for a given user ID

or IP address. These logs may contain information about the actions taken by

the user ID or IP address on Facebook, including information about the type of

action, the date and time of the action, and the user ID and IP address associated

with the action. For example, if a user views a Facebook profile, that user's IP

log would reflect the fact that the user viewed the profile, and would show when

and from what IP address the user did so.
 Case 5:20-mj-00044-DW Document 1 Filed 03/04/20 Page 25 of 35 PageID #: 25


      36.    Social networking providers like Facebook typically retain additional

information about their users' accounts, such as information about the length
of service (including start date), the types of service utilized, and the means and

source of any payments associated with the service (including any credit card or

bank account number). In some cases, Facebook users may communicate
directly with Facebook about issues relating to their accounts, such as technical

problems, billing inquiries, or complaints from other users. Social networking
providers like Facebook typically retain records about such communications,

including records of contacts between the user and the provider's support

services, as well as records of any actions taken by the provider or user as a

result of the communications.

      37.   As explained herein, information stored in connection with a

Facebook account may provide crucial evidence of the "who, what, why, when,

where, and how" of the criminal conduct under investigation, thus enabling the

United States to establish and prove each element or alternatively, to exclude

the innocent from further suspicion. In my training and experience, a Facebook

user's "Neoprint," IP log, stored electronic communications, and other data

retained by Facebook, can indicate who has used or controlled the Facebook

account. This "user attribution" evidence is analogous to the search for "indicia

of occupanc}^' while executing a search warrant at a residence. For example,

profile contact information, private messaging logs, status updates, and tagged

photos (and the data associated with the foregoing, such as date and time) may

be evidence of who used or controlled the Facebook account at a relevant time.

Further, Facebook account activity can show how and when the user accessed
 Case 5:20-mj-00044-DW Document 1 Filed 03/04/20 Page 26 of 35 PageID #: 26


or used the account. For example, as described herein, Facebook logs the

Internet Protocol (IP) addresses from which users access their accounts along

with the time and date. By determining, the physical location associated with

the logged IP addresses, investigators can understand the chronological and

geographic context of the account access and use relating to the crime under

investigation.   Such information allows investigators to understand the
                                        I

geographic and chronological context of Facebook access, use, and events

relating to the crime under investigation. Additionally, Facebook builds geo-

location into some of its services. Geo-location allows, for example, users to "tag"

their location in posts and Facebook "friends" to locate each other.           This

geographic and timeline information may tend to either inculpate or exculpate

the Facebook account owner. Last, Facebook account activity may provide

relevant insight into the Facebook account owner's state of mind as it relates to

the offense under investigation. For example, information on the Facebook

account may indicate the owner's motive and intent to commit a crime (e.g.,

information indicating a plan to commit a crime), or consciousness of guilt (e.g.,

deleting account information in an effort to conceal evidence from law

enforcement).

      38.   Therefore, the computers of Facebook are likely to contain all the

material described above, including stored electronic communications and

information concerning subscribers and their use of Facebook, such as account

access information, transaction information, and other account information.

                            INFORMATION TO BE SEARCHED
                               AND THINGS TO BE SEIZED
 Case 5:20-mj-00044-DW Document 1 Filed 03/04/20 Page 27 of 35 PageID #: 27


      39.   -I   anticipate   executing   this   warrant under   the   Electronic

Communications Privacy Act, in particular 18 U.S.C. §§ 2703(a), 2703(b)(1)(A)
and 2703(c)(1)(A), by using the warrant to require Facebook to disclose to the

government copies of the records and other information (including the content

of communications) particularly described in Section I of Attachment B. Upon

receipt of the information described in Section I of Attachment B, government-,

authorized persons will review that information to locate the items described in

Section II of Attachment B.


                              REQUEST/JUSTIFICATION FOR
                               ORDER OF NONDISCLOSURE



      40.   The United States respectfully applies for an order of nondisclosure

to Facebook under 18 U.S.C. § 2705(b) regarding the following account:

Kristy Smith;

ESP User ID: 100004322865534

Profile URL: httn://www.facebook.com/peonle/

Kristv-Smith/100004322865534

      41.   The United States is seeking this search warrant for user

information, including all names, addresses, IP addresses, including historical,

telephone numbers, other email addresses, information on length and types of

services and any means of payment related, to these accounts under the

authority given by 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and 2703(c)(1)(A). Based

on § 2703(c)(3), the United States is not required to provide notice to the

subscriber. Under § 2705(b), the United States may apply to the court for an

order commanding Facebook not to notify the subscriber of the existence of the
 Case 5:20-mj-00044-DW Document 1 Filed 03/04/20 Page 28 of 35 PageID #: 28


search warrant. The court may decide what length of time shall apply to the
order of nondisclosure if the court determines the notification to the subscriber

could result in one of the five factors listed in the statute, which includes

destruction of or tampering with evidence. 18 U.S.C. § 2705(b)(3). The basis for
the request is that such disclosure could cause any person with access to the

accounts, or any related account or account information, to tamper with or

modify the content or account information and thereby destroy or tamper with

evidence and otherwise seriously jeopardize the investigation. Especially due to

the ease of access to Facebook, its content can be modified by persons with

internet access and sufficient account information. As such, the United States

respectfully requests this Court enter an order commanding Facebook not to

notify the user of the existence of this warrant.

                            REQUEST FOR SEALING


      42.   I further request that the Court order that the matter be sealed until

further order of the Court. The niatter is an ongoing criminal investigation that

is neither public nor known to all of the targets of the investigation. Accordingly,

there is good cause to seal the matter because premature disclosure may

seriously jeopardize the ongoing investigation.

                         LIMIT ON SCOPE OF SEARCH

      43.   I submit that if during the search, agents find evidence of crimes

not set forth in this affidavit, another agent or I will seek a separate warrant.

                                  CONCLUSION


      44.   Based on the forgoing, I request that the Court issue the proposed

search warrant.
  Case 5:20-mj-00044-DW Document 1 Filed 03/04/20 Page 29 of 35 PageID #: 29


      45.     This Court has jurisdiction to issue the requested warrant because

it is "a court of competent jurisdiction" as defined by 18 U.S.C. § 2711. 18

U.S.C. §§ 2703(a), (b)(1)(A) 65 (c)(1)(A).

      46.     Pursuant to 18 U.S.C. § 2703(g), the presence of a law enforcement

officer is not required for the service or execution of this warrant.



      Dated:
                                             Det. Elliott Harding
                                             Rapid City Police Department
                                             Internet Crimes Against Children
                                             Taskforce


      SUBSt^BED and SWORN to in my presence
       this       day of March, 2020.



       DANETA WOLLMANN
       U.S. MAGISTRATE JUDGE
 Case 5:20-mj-00044-DW Document 1 Filed 03/04/20 Page 30 of 35 PageID #: 30




                               ATTACHMENT A


                          Property to Be Searched


      This warrant applies to information associated with the following

Facebook user IDs that are stored at premises owned, maintained, controlled,

or operated by Facebook Inc., a company headquartered in Menlo Park,

California:


•     Kristy Smith;

      ESP User ID; 100004322865534


•     Profile URL:

http://www.facebook.com/people/Kristv-Smith/100004322865534
 Case 5:20-mj-00044-DW Document 1 Filed 03/04/20 Page 31 of 35 PageID #: 31




                                  ATTACHMENT B

                         Particular Things to be Seized

      I.       Information to be disclosed by Facebook

      To the extent that the information described in Attachment A is

within the possession, custody, or control of Facebook Inc. ("Facebook"'),
including any messages, records, files, logs, or information that have been

deleted but are still available to Facebook, or have been preserved
pursuant to a request made under 18 U.S.C. § 2703(f), Facebook is

required to disclose the following information to the government for each

user ID listed in Attachment A:

      All contact and personal identifying information, including for Facebook

user IDs and regarding the following account:

Kristy Smith;

ESP User ID: 100004322865534

Profile URL:

 http://www.facebook.com/people/Kristy-Smith/100004322865534

(a)   including full name, user identification number, birth date, gender,

      contact e-mail addresses, Facebook passwords, Facebook security

      questions and answers, physical address (including city, state, and

      zip code), telephone numbers, screen names, websites, and other

      personal identifiers.

(b)   All activity logs for the accounts and all other documents showing

      the user's posts and other Facebook activities;
  Case 5:20-mj-00044-DW Document 1 Filed 03/04/20 Page 32 of 35 PageID #: 32



.(c)   All photos and videos uploaded by that user ID and all photos and
       videos uploaded by any user that have that user tagged in them;

(d)    All profile information; News Feed information; status updates; links
       to videos, photographs, articles, and other items; Notes; Wall

       postings; friend lists, including the friends' Facebook user

       identification numbers; groups and networks of which the user is a

       member, including the groups' Facebook group identification

       numbers;future and past event postings; rejected "Friend" requests;

       comments; gifts; pokes; tags; and information about the user's

       access and use of Facebook applications;

(e)    All other records of communications and messages made or received

       by the user, including all private messages, chat histoiy, video

       calling histoiy, and pending "Friend" requests;

(f)    All "check ins" and other location information;

(g)    All IP logs, including all records of the IP addresses that logged into

       the accounts;

(h)    All records of the accounts' usage of the "Like" feature, including all

       Facebook posts and all non-Facebook webpages and content that

       the user has "liked";

(i)    All information about the Facebook pages that the accounts are or

       were a "fan" of;

(j)    All past and present lists of friends created by the accounts;

(k)    All records of Facebook searches performed by the accounts;
 Case 5:20-mj-00044-DW Document 1 Filed 03/04/20 Page 33 of 35 PageID #: 33



(1)          All information about the users' access and use of Facebook

             Marketplace;

(m)          The types of service utilized by the user;

(n)          The length of service (including start date) and the means and

             source of any payments associated with the service (including any

             credit card or bank account number);

(o)          All privacy settings and other account settings, including privacy

             settings for individual Facebook posts and activities, and all records

         showing which Facebook users have been blocked by the accounts;

(p)      All records pertaining to communications between Facebook and

         any person regarding the user or the user's Facebook accounts,
                                                                I




         including contacts with support services and records of actions

         taken.
 r

         II.       Information to be seized by the government

         All information described above in Section 1 that constitutes fruits,

evidence and instrumentalities of violations of 18 U.S.C. §§ 2251, 2252,

and 2252A, from January 1, 2019, to present, including, for the user ID

identified on Attachment A.

      III.     Information Regarding Search Warrant Compliance by Facebook:

             Facebook shall disclose responsive data, if any, by sending to:


                         Det. Elliott Harding
                         1444 Fountain Plaza Drive
                        Rapid City, SD 57702
                        (605) 394-4134
                        Elliott.Harding@rcgov.org
 Case 5:20-mj-00044-DW Document 1 Filed 03/04/20 Page 34 of 35 PageID #: 34



      Facebook shall use the United States Postal Service or another courier

service to disclose the responsive data, notwithstanding 18 U.S.C.§ 2252,2252A
or similar statute or code.
 Case 5:20-mj-00044-DW Document 1 Filed 03/04/20 Page 35 of 35 PageID #: 35



        CERTIFICATE OF AUTHENTICITY OF DOMESTIC BUSINESS
         RECORDS PURSUANT TO FEDERAL RULE OF EVIDENCE
                                  902(lll&fl31



        ^                                attest, under penalties of perjuiy

under the laws of the United States of America pursuant to 28 U.S.C. §

1746, that the information contained in this declaration is true and

correct.    I am employed by Facebook, and my official title is

                                - I am a custodian of records for Facebook.

I state that each of the records attached hereto is the original record or a

true duplicate of the original record in the custody of Facebook, and that

I am the custodian of the attached records consisting of

(pages/CDs/kilobytes). I further state that:

       a.    all records attached to this certificate were made at or near

       the time of the' occurrence of the matter set forth, by, or from

       information transmitted by, a person with knowledge of those

       matters;

       b.    such records were kept in the ordinary course of a regularly

       conducted business activity of Facebook; and

       c.    such records were made by Facebook as a regular practice.

             I further state that this certification is intended to satisfy Rule

       902(11) of the Federal Rules of Evidence.




Date                             Signature
